Citation Nr: 1715730	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to an earlier effective date for adjustment disorder with depressed mood prior to October 1, 2013. 

2.  Entitlement to service connection for arthritis, other than the thoracolumbar spine.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to October 1, 2013. 




REPRESENTATION

Appellant represented by:	Solano County Veterans Services Office


ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1971 and from March 1973 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has subsequently been transferred to the RO in Honolulu, Hawaii. 

In November 2011, an informal Decision Review Officer (DRO) hearing was held at the RO; a transcript of the hearing is of record.

In a December 2011 decision, the Board reopened the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded the issues of entitlement to service connection for PTSD, service connection for a lung disability (respiratory disability), service connection for arthritis, and entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

In an October 2013 decision, the Board denied entitlement to service connection for a lung or respiratory disability, granted service connection for thoracolumbar spondylosis with degenerative disc disease, and denied an increased evaluation in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus.  In addition, the Board remanded the issues of entitlement to service connection for arthritis, other than the thoracolumbar spine, entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and entitlement to a TDIU for additional development.  The case has since been returned to the Board for further appellate review.  
The Board notes that in a November 2014 rating decision, effective from October 1, 2013, the Honolulu RO granted service connection for adjustment disorder with depressed mood, increased the evaluation of thoracolumbar spondylosis with degenerative disc disease, and increased the evaluation of right foot peripheral neuropathy.  Consequently, the Veteran's combined disability rating increased from 80 percent to 100 percent effective from October 1, 2013.  As such, the issue of TDIU on and subsequent to that date is moot.  However, the issue of the Veteran's entitlement to TDIU prior to October 1, 2013, remains on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for arthritis, other than the thoracolumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2014 rating decision, the AOJ granted service connection for adjustment disorder with depressed mood and assigned an effective date from October 1, 2013.  The Veteran was notified of the decision, but he did not appeal any aspect of the AOJ's decision.  The November 2014 rating decision became final.

2.  The Veteran's representative contention that the Veteran is entitled to an earlier effective date for the grant of service connection for adjustment disorder with depressed mood amounts to a freestanding claim for an earlier effective date. 



CONCLUSION OF LAW

Entitlement to an effective date earlier than October 1, 2013, for the grant of service connection for an adjustment disorder with depressed mood is dismissed.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2016); Rudd v. Nicholson, 20 Vet. App. 296  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32  (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821  (2002); see also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations pertaining to the finality of an AOJ decision.  See Mason v. Principi, 16 Vet. App. 129   (2002); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran seeks an effective date earlier than October 1, 2013, for the grant of service connection for adjustment disorder with depressed mood associated with Parkinson 's disease with loss of use of both hands.  His representative asserted that the effective date should be in 2008.

Following an October 2013 Board remand, the AOJ, in a November 2014 rating decision, granted service connection for adjustment disorder with depressed mood and assigned a 30 percent evaluation effective from October 1, 2013.  Generally, the grant of service connection for entitlement to service connection for a psychiatric disorder, to include PTSD constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In this case, in a February 2017 appellate brief, the Veteran's representative asserted that the effective date of service connection for the Veteran's psychiatric disability secondary to his service-connected disabilities should be the date of claim, thereby covering the entire appeal period.  The Board notes, however, that neither the Veteran nor his representative timely appealed the AOJ's November 2014 determination granting service connection for an adjustment disorder with depressed mood associated with Parkinson's Disease with loss of use of both hands, effective from October 1, 2013.  Specifically, there is no communication of record received within one year of the November 2014 rating decision indicating that the Veteran or his representative disagreed with the effective date assigned.  The Veteran has not contended otherwise.  Under these circumstances, the November 2014 rating decision is final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100.

The Board notes that in an April 2016 Supplemental Statement of the Case (SSOC) the RO erroneously continued to address the issue of entitlement to service connection for an acquired psychiatric disability, notwithstanding the November 2014 grant of that claim.  However, there is no prejudice in the RO's consideration of this issue insofar as the record does not reflect that the Veteran has psychiatric symptoms attributable to a non-service-connected psychiatric disorder that are not otherwise contemplated by his service-connected disability.   Furthermore, the Veteran's contention is that he is entitled to an earlier effective date, not that he is entitled to service connection for an additional psychiatric condition.    

In considering the evidence of record under the applicable laws and regulations, the Board concludes that an earlier effective date is not warranted for the grant of service connection for adjustment disorder with depressed mood. 

In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that an effective date cannot be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296  (2006).  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.201, 20.302.  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of clear and unmistakable error (CUE) in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date.  Rudd, 20 Vet. App. 296 at 299; 38 U.S.C.A. §§ 5109A; 38 C.F.R. §§ 3.105, 20.1400. 

The Board finds that the Veteran has not made a specific allegation of CUE.  Notably, a CUE motion is a collateral attack on a final RO decision and by its very nature it must allege an error with some degree of specificity, and each specific theory underlying an attack on a final decision would necessarily constitute a separate claim.  See Andre v. Principi, 201 F. 3d 1354, 1361   (Fed. Cir. 2002); Bradley v. Principi, 14 Vet.App. 255, 256   (2001) (per curiam order) (stating that "each [CUE] theory alleged necessarily constitutes a separate claim"); Donovan v. Gober, 10 Vet.App. 404, 407  (1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377   (Fed.Cir.1998); Crippen v. Brown, 9 Vet.App. 412, 420   (1996).  Here, the Veteran has not argued that he did in fact file a timely notice of disagreement as to the November 2014 rating decision nor does he allege a specific theory underlying an attack on the final decision that would warrant consideration of his pleadings as a motion alleging CUE in the November 2014 rating decision. 

Based on the foregoing, and in the absence of any applicable exception to the finality rule, the Veteran's claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 299-300   (a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed). 


ORDER

Entitlement to an effective date earlier than October 1, 2013, for the grant service connection for adjustment disorder with depressed mood is dismissed.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In October 2013, the Board remanded the Veteran's claim for service connection for arthritis, other than the thoracolumbar spine, to obtain a VA examination and medical opinion.  The Board directed the examiner to identify whether the Veteran had arthritis in any joint other than the thoracolumbar spine and for each disability identified, to opine as to whether it is at least as likely as not that any such disability is related to service, to specifically include the Veteran's in-service treatment for joint pains and possible arthritis.  However, a review of the record shows that the AOJ failed to request such an examination.  Based on the foregoing, the Board finds that a remand is required to obtain a VA examination and medical opinion that complies with the Board's prior remand directives.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006); Stegall v. West, 11 Vet. App. 268, 271  (1998).

Moreover, additional development is required before the issue of entitlement to a TDIU can be adjudicated.  The Board notes that the AOJ has conducted no development with regard to TDIU, including an attempt to obtain the Veteran's employment history.  Thus, on remand the AOJ should provide appropriate notice and assistance pursuant to the VCAA, request the Veteran complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), and undertake any additional development that is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), which includes an explanation as to what information or evidence is needed to substantiate entitlement to TDIU. 

3.  The AOJ should provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the completed form to the AOJ.  

4.  After completing the above development, the AOJ should undertake any additional development indicated regarding the issue of entitlement to a TDIU prior to October 1, 2013.  

5.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of arthritis in any joint other than the thoracolumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify whether the Veteran has arthritis in any joint other than the thoracolumbar spine.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that arthritis manifested in service or to a compensable degree within one year of separation, or is otherwise causally or etiologically related to active service, to include any symptomatology or injury therein

In rendering the opinion, the examiner is asked to consider the Veteran's June 1992 service treatment record noting an assessment of polyarthritis, probably osteoarthritis; the August 1992 service treatment record noting a history of arthritis usually controlled with Indocin; the December 1992 service treatment record noting a history of migrating joint pain affecting the elbows, shoulders, hips, knees, and ankles; the May 1993 Report of Medical History wherein the Veteran checked off swollen or painful joints; the July 1993 dental health questionnaire noting painful joints and the September 1993 service treatment records noting left shoulder rheumatoid arthritis and left shoulder tendinitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)
A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


